internal_revenue_service i significant index no department of the treasury washington dc person to contact telephone number refer reply to op e ep a date jun in re this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the plan_year ended date this waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee retirement and income security act of erisa ‘the amount of the waiver is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which the waiver has been granted the company and its subsidiaries located in the united_states and in the united kingdom produce equipment for industrial the the company experienced negative net_income it has been necessary for the company to spend in and commercial uses as well as certain company has experienced a declining demand in all product lines except for the nine months ending date and cash_flow problems have been making it difficult for the company to pay its suppliers within agreed-upon schedules company's information systems were not compatible with the year y2k excess of dollar_figure to install new y2k compatible systems with final installations continuing into number of actions to effect recovery including reducing the number of employees in subsidiaries which are not profitable reducing expenses whenever possible postponing merit salary increases lowering material_costs through a centralized purchasing organization introducing lower cost designs and deferring capital expenses other than the implementation of the new y2k compatible information systems year contract to produce certain to expand its manufacturing capacity to meet the demands of new the company won a three- but will need additionally because the the company has taken a - - customers for these parts customers for its market share and profitability in this field working to increase sales volume for its other products and expects to increase its the company is also the company is actively seeking new the above-named defined_benefit_plan experienced a funding deficiency for the plan_year ended date the excise_tax due under sec_4971 of the code on the funding deficiency was paid_by the company with a check dated date accrued_benefits as of date percent the ratio of plan assets to the present_value of vested is approximately your attention is called to sec_412 of the code which describes the consequences which could result in the event the plan is amended to increase benefits to change the rate_of_accrual of benefits or to change the rate of vesting while any portion of the waived_funding_deficiency for the plan remains unamortized this ruling is directed only to the organization that requested it not be used or cited by others as precedent sec_6110 of the code provides that it may when filing form dollar_figure for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information enrolled_actuary for the plan sent to the a copy should be furnished to the a copy of this letter is being key district_office ep eq sincerely yours warten h maar martin l pippins acting chief actuarial branch ol
